AO 245B (Rev. 05/ 1512018) Judgment in a Criminal Petty Case (Modiflcd) Page 1 of l

UNITED STATES DISTRICT COURT
soUTHERN DIsTRicr or CALIFoRNIA

United States of America JUDGMENT IN A CRIMINAL CASE
V_ (For 0ft`enses Committed On or Ai"tcr November 1, 1987)

Samuel Osvaldo Duran_Garcia Case Number: 3118-mj-22971~NLS

Jason T. Conforti
Defendam ’s Attorney

 

 

 

 

 

 

 

 

 

 

 

REGISTRATION NO. 70353298 - § L E D
THE DEFENDANT; §
pleaded guilty to count(s) 2 Of COmplaint 7 f DEC l l wis
|:| Was found guilty to count(s) > :_ c-:"-etp»`t'l< digit/1 l ciaer
afteraplea ofnot guilty. L“' -VV\'/ D“PUTY
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):
Title & Section Nature of Offense Count Number§s[
8:1325(a)(2) ILLEGAL ENTRY (l\/Iisdemeanor) 2

|:| The defendant has been found not guilty on count(s)
Count(s) l of Complaint dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
15 DAYS

Assessment: $lO WAIVED Fine: WAIVED
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attomey of any material change in the defendant's economic circumstancesl

Tuesday, December ll, 2018
Date of Imposition of Sentence

HO`N"GRABLE MicH`AEL s. BERG
UNITED STATES MAGlsTRATE JUDGE

 

3;18-mj-22971-NLS

 

